DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered. The examiner notes that the applicant’s IDS, filed 10/07/22, has also been fully considered.
 
Response to Arguments
Applicant’s arguments, filed 2/24/22 with respect to claim rejections under 35 USC 103 have been fully considered and are partially persuasive in view of amendments.  Therefore, the rejection has been partially modified in view of 35 USC 103. The applicant’s arguments are as follows:
The independent claim as amended recites, “…wherein the proximal pitch axis is parallel to the distal pitch axis.” The applicant argues that Cabrera does not teach this element; rather, it teaches that “each knuckle 212a operatively engages a clevis 212b,” and that the knuckle and clevis are circumferentially offset, failing to teach the proximal and distal pitch axes being parallel. Claims 12 and 18 have been amended similarly to claim 1. 
The examiner has cited to Figs. 41 and Fig. 44 of Cabrera to show instances of a proximal and distal clevis whose respective pitch axes are parallel to each other; it would have been obvious to one of ordinary skill in the art that use of the clevis in this configuration would facilitate curvature in the device, and allowing greater range of movement during a procedure. Additionally, the applicant appears to consider only a single clevis, 212b, while the art clearly depicts two clevises spaces apart, with a knuckle 212a located in between these clevises, as with a ball and socket. When the configuration is considered in its entirety, where the knuckle serves as a connection or joint, it’s apparent that the connection is not circumferentially offset, but rather located at the same position for the entirety of the length of the shaft, and that pitch axes of adjacent joints would therefore be parallel. 

    PNG
    media_image1.png
    379
    466
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    299
    364
    media_image2.png
    Greyscale


	The examiner further notes that the applicant may benefit from claiming the structural features/configuration of the joint (e.g. as shown in Fig. 24), rather than claiming it functionally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera (US 2009/0312773 A1), and further in view of Weir (US 20140005705 A1), further in view of Hess (US 20170056068 A1), and in further view of Kim (WO 2017136710 A2).
Regarding claim 1, Cabrera teaches an instrument, comprising: a shaft (shaft 308, Fig. 1, [0117]); an end effector (end effector 200, Fig. 1, [0117]); and a wrist connecting the shaft to the end effector (neck assembly 210, Fig. 1-2, [0118]), the wrist comprising a proximal clevis (proximal clevis 212 near shaft 308, Fig. 5-6), a distal clevis (distal clevis 212 near jaw support member 222 which abuts “wrist” (neck assembly 210), Fig. 5-6, [0118]), and an intermediary frame positioned between the proximal clevis and the distal clevis (see plurality of links 212 comprising knuckles and clevises positioned between proximal and distal clevis, Fig. 5-6, [0118]), and the proximal clevis being in contact with the distal clevis via one or more teeth  (see wherein 212a mates with 212b, Fig 5-6, [0118]). Cabrera teaches a pitch angle and corresponding pitch axis (link members 212a and 212b act to limit pitch angle during rotation of the neck assembly 210, Fig. 41-44, Fig. 53, [0118-0119]). Cabrera states wherein a post mates with a clevis (for example, distal posts 212a contact and engage the surface of distal clevis 212 near jaw support member 222 which abuts “wrist” 210, Fig. 5-6, [0118-119]), but does not state a socket; lastly, Cabrera states posts and distal/proximal clevises, and discloses an embodiment wherein the proximal pitch axis is parallel to the distal pitch axis. Figs. 41 and Fig. 44 of Cabrera show instances of a proximal and distal clevis whose respective pitch axes are parallel to each other; it would be obvious to one of ordinary skill in the art that use of the clevis in this configuration would facilitate curvature in the device, and allowing greater range of movement during a procedure. 

    PNG
    media_image1.png
    379
    466
    media_image1.png
    Greyscale

However, Cabrera does not explicitly state wherein all elements “collectively form,” a rolling joint. Weir, which teaches surgical instruments with articulating shafts and thus exists in the applicant’s field of endeavor, teaches a rolling joint (articulation joint 556, Fig. 24). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera to incorporate the rolling joint as taught by Weir, such that the surgical tool has a wider range of motion, enabling better and more precise access to target tissue during operation.
Cabrera does not use the term “socket,” however, Hess, which teaches a jointed surgical instrument and thus exists in the applicant’s field of endeavor, states a socket ([0057]). It would be obvious for one of ordinary skill in the art to incorporate the socket of Hess into the device of Cabrera in view of Weir such that the posts of Cabrera mate with the sockets of Hess, allowing for a stable, secure engagement at the respective distal and proximal mating points. Admittedly, the socket as taught by Hess [0057] serves as the end effector itself; therefore, for further support, the examiner cites to Kim. Kim, which teaches a jointed surgical apparatus and thus exists in the applicant’s field of endeavor, shows a pivoting joint at a wrist near an end effector (see the geometry exemplified Fig. 13B, wherein posts 130 are positioned such that they limit the rotation of adjacent members). It would be obvious to one of ordinary skill in the art to incorporate the joint geometry as taught by Kim into the device of Cabrera in view of Weir in view of Hess such that the joint enables the optimal range of motion for the end effector.

Regarding claims 2 and 3, Cabrera teaches wherein the proximal clevis and the distal clevis form a rolling joint (neck assembly 210 comprising knuckles and clevises connected by rolling joints with increased degrees of freedom, as seen in Fig. 53, Fig. 5-6 and Fig. 41, [0156]), and teaches wherein the joint comprises teeth (212a and 212b, Fig. 5-6, [0118]) but does not state explicitly wherein the clevis itself comprises teeth. However, Weir, which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, teaches wherein the proximal and distal clevises comprise teeth which mate [with each other’s grooves] to form the rolling joint (“Clevis member 1114 of the distal clevis 1112 defines a geared portion 1111 comprising a plurality proximally directed of teeth” [0231]; Fig. 68-69). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera such that it comprises teeth as taught by Weir, in order to provide more seamless interaction at the joint.

Regarding claim 3, Cabrera teaches wherein one or more teeth (212a, Fig. 5-6, [0118]) formed on one of the proximal clevis and the distal clevis that mate with one or more grooves (212b, Fig. 5-6, [0118]) formed on the proximal clevis and/or the distal clevis.  

Regarding claim 5, Cabrera teaches wherein the frame comprises one or more channels (channels 212d (1-2) and 212e (1-2) in links 212, Fig. 42, [0118]).  

Regarding claim 6, Cabrera teaches wherein the instrument comprises one or more wires (cables 340 and 342, Fig. 18, [0140]) that extend through the one or more channels (channels 212d(1-2) and 212e(1-2) in links 212, Fig. 42, [0118]).  

Regarding claim 8, Cabrera teaches wherein the one or more wires (cables 340 and 342, Fig. 18, [0140]) comprise pull wires configured to articulate one or more of the end effector and the wrist (assembly articulates wrist [0155-0156]).  

Claims 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera in view of Weir in view of Hess in view of Kim as applied to claim 1 above, and further in view of Manzo (US 20100016852 A1).
Regarding claim 7, Cabrera teaches cables and an end effector but does not teach a wired connection to the end effector. Manzo teaches wherein the one or more wires comprise electrical wires to deliver electrical current to the end effector (“use of cables 251, 252, 253, and 254 [so that]…metal parts in end effector 200 are electrically energized” [0037], Fig. 3A).  It would have been obvious to one of ordinary skill in the art to combine the device of Cabrera with the wired connection of Manzo in order to achieve greater control of the end effector and enable more precise surgical treatment.

Regarding claim 9, Cabrera teaches a wrist but does not teach wherein the instrument further comprises a sheath. Manzo teaches a sheath (insulating cover 260, Fig. 2A, [0021]) that extends over the wrist (wrist comprising distal and proximal clevis 230 and 220, Fig. 2B, [0023]). It would have been obvious to one of ordinary skill in the art to combine the device of Cabrera with the sheath of Manzo in order to provide an additional layer of protection to prevent pinching of overlying tissue (Cabrera [0119]).

Regarding claim 10, Cabrera teaches a frame configured to prevent pinching of overlying surfaces (“the knuckles and corresponding devises are dimensioned such that…the possibility of tissue, vessels or other body structures getting caught or pinched there between is reduced” [0119]). Cabrera states an overlying tissue but does not explicitly state a sheath. Manzo teaches a sheath (insulating cover 260, Fig. 2A, [0021]) that extends over the wrist (wrist comprising distal and proximal clevis 230 and 220, Fig. 2B, [0023]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the sheath of Manzo with the frame configuration of Cabrera in order to block the sheath from being pinched between surfaces of the proximal clevis and the distal clevis, to ensure smooth rotation of the wrist.
Claims 12, 14-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera, further in view of Jaworek (US 20170007255 A1), further in view of Williams (US 20080119870 A1).
Regarding claim 12, Cabrera teaches an instrument, comprising: a shaft (shaft 308, Fig. 1, [0117]); a wrist (neck assembly 210, Fig. 1-2) comprising a proximal clevis and distal clevis are in contact with each other along an interface and that form a rolling joint (neck assembly 210 comprising knuckles and clevises connected by rolling joints with increased degrees of freedom, as seen in Fig. 53, Fig. 5-6 and Fig. 41, [0119]); Cabrera states posts and distal/proximal clevises, wherein the proximal clevis discloses a proximal pitch axis (see annotated Fig. 41), and the distal clevis discloses a distal pitch axis (see annotated Fig. 41 below), and discloses an embodiment wherein the proximal pitch axis is parallel to the distal pitch axis. Figs. 41 and Fig. 44 of Cabrera show instances of a proximal and distal clevis whose respective pitch axes are parallel to each other; it would be obvious to one of ordinary skill in the art that use of the clevis in this configuration would facilitate curvature in the device, and allowing greater range of movement during a procedure. 

    PNG
    media_image1.png
    379
    466
    media_image1.png
    Greyscale

Cabrera further discloses a mechanical stop configured to limit a pitch angle between the proximal clevis and the distal clevis (link members 212a and 212b act as a mechanical hardstop to limit pitch angle during rotation of the neck assembly 210, Fig. 41-44, Fig. 53, [0118-0119]).  Cabrera does not state wherein the frame is coupled, nor does it state wherein the frame comprises a stop. However, Jaworek (US 20170007255 A1), which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, discloses a frame (see Fig. 18) which directly underlies and is coupled with the two clevises. It would be obvious to one of ordinary skill in the art to modify the device of Cabrera such that it incorporates a discrete, replaceable frame, as taught by US 2017007255, which can mediate the engagement between clevises while reducing the frictional wear experienced by the clevises themselves. 
Regarding a stop, Williams, which teaches a robotic surgical device and thus exists in the applicant’s field of endeavor, teaches a discrete stop (“one end of the pin 310 may include a head to act as a stop…while the opposite end is coupled to the clevis” [0071]). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera in view of Jaworek with the stop as taught by Williams, such that the discrete frame comprises a stop and limits the rotational range of motion of the device to ensure a smaller margin of error during operation.

Regarding claim 14, Cabrera teaches wherein the intermediary frame comprises one or more distally extending posts (212a, Fig. 5-6) and one or more proximally extending posts (212b, Fig. 5-6, [0118-0119]).  

Regarding claim 15, Cabrera teaches wherein the one or more distally extending posts are configured to contact a surface of the distal clevis (posts 212a contact and engage the surface of distal clevis 212 near jaw support member 222 which abuts “wrist” 210, Fig. 5-6, [0118-119]) and the one or more proximally extending posts are configured to contact a surface of the proximal clevis (proximal posts 212b contact and engage proximal clevis 212 near shaft 308, Fig. 5-6, [0118-119]) to provide the limit to the pitch angle.  

Regarding claim 18, Cabrera teaches an instrument, comprising: a shaft (shaft 308, Fig. 1, [0117]); an end effector (end effector 200, Fig. 1); a mechanical hardstop component (link members 212a and 212b act as a mechanical hardstop to limit pitch angle during rotation of the neck assembly 210, Fig. 41-44, Fig. 53, [0118-0119]); and a wrist connecting the shaft to the end effector (neck assembly 210, Fig. 1-2), the wrist comprising a proximal clevis (proximal clevis 212 near shaft 308, Fig. 5-6) and a distal clevis that are in contact with each other during rotational movement of the wrist (distal clevis 212 near jaw support member 222 which abuts “wrist” (neck assembly 210), Fig. 5-6, [0118-0119]), Cabrera states posts and distal/proximal clevises, wherein the proximal clevis discloses a proximal pitch axis (see annotated Fig. 41), and the distal clevis discloses a distal pitch axis (see annotated Fig. below), and discloses an embodiment wherein the proximal pitch axis is parallel to the distal pitch axis. Figs. 41 and Fig. 44 of Cabrera show instances of a proximal and distal clevis whose respective pitch axes are parallel to each other; it would be obvious to one of ordinary skill in the art that use of the clevis in this configuration would facilitate curvature in the device, and allowing greater range of movement during a procedure. 

    PNG
    media_image1.png
    379
    466
    media_image1.png
    Greyscale

Cabrera further discloses wherein the hardstop is configured to serve as a mechanical stop to limit a pitch angle between the proximal clevis and the distal clevis. Cabrera does not teach wherein the mechanical hardstop component is discrete and interposed between proximal and distal clevis. However, Jaworek, which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, discloses a member (see Fig. 18) which interposes between two clevises. It would be obvious to one of ordinary skill in the art to modify the device of Cabrera such that it incorporates a discrete, interposing element, as taught by Jaworek, which can mediate the engagement between clevises while reducing the frictional wear experienced by the clevises themselves. Regarding the hardstop, Williams, which teaches a surgical robotic device and thus exists in the applicant’s field of endeavor, teaches a stop (“one end of the pin 310 may include a head to act as a stop…while the opposite end is coupled to the clevis” [0071]). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera in view of Jaworek with the stop as taught by Williams, such that the discrete frame comprises a stop and limits the rotational range of motion of the device to ensure a smaller margin of error during operation.

Regarding claim 19, Cabrera teaches wherein the wrist (neck assembly 210, Fig. 1-2) comprises a pin joint (clevis links 212 in Fig. 5-6, [0117-0118]; a clevis necessarily contains a pin joint) connecting the proximal clevis and distal clevis.

Regarding claim 20, Cabrera teaches wherein the wrist (neck assembly 210, Fig. 1-2) comprises an intermediary frame (see plurality of links 212 comprising knuckles and clevises positioned between proximal and distal clevis, Fig. 5-6, [0118]). Cabrera does not state wherein the frame is coupled, nor does it state wherein the frame comprises a stop. However, Jaworek, which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, discloses a frame (see Fig. 18) which directly underlies and is coupled with the two clevises. It would be obvious to one of ordinary skill in the art to modify the device of Cabrera such that it incorporates a discrete, replaceable frame, as taught by Jaworek, which can mediate the engagement between clevises while reducing the frictional wear experienced by the clevises themselves. 
Regarding a stop, Williams, which teaches a robotic surgical device and thus exists in the applicant’s field of endeavor, teaches a discrete stop (“one end of the pin 310 may include a head to act as a stop…while the opposite end is coupled to the clevis” [0071]). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera in view of Jaworek with the stop as taught by Williams, such that the discrete frame comprises a stop and limits the rotational range of motion of the device to ensure a smaller margin of error during operation.

Regarding claim 21, Cabrera teaches a mechanical stop, distal and proximal posts, and limiting the pitch angle between proximal and distal clevis. However, it does not explicitly state wherein the stop is part of the frame and comprises posts which act to limit pitch angle, nor does it state the direction of the posts. Jaworek, which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, discloses a frame (see Fig. 18) which directly underlies and is coupled with the two clevises. It would be obvious to one of ordinary skill in the art to modify the device of Cabrera such that it incorporates a discrete, replaceable frame, as taught by Jaworek, which can mediate the engagement between clevises while reducing the frictional wear experienced by the clevises themselves. 
Regarding a stop, Williams, which teaches a robotic surgical device and thus exists in the applicant’s field of endeavor, teaches a discrete stop comprising posts extending in opposite directions (“one end of the pin 310 may include a head to act as a stop…while the opposite end is coupled to the clevis” [0071]). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera in view of Jaworek with the stop as taught by Williams, such that the discrete frame comprises a stop comprising posts, and thus limits the pitch angle between the clevises to ensure a smaller margin of error during operation.

Regarding claim 22, Cabrera teaches a frame, posts, and limiting rotational movement, but does not state a distinction between stop and joint posts, or wherein they are rotationally aligned with each other. 
However, Jaworek, which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, discloses a member (see Fig. 18) which interposes between two clevises. It would be obvious to one of ordinary skill in the art to modify the device of Cabrera such that it incorporates a discrete, interposing element, as taught by Jaworek, which can mediate the engagement between clevises while reducing the frictional wear experienced by the clevises themselves. Regarding the hardstop, Williams, which teaches a surgical robotic device and thus exists in the applicant’s field of endeavor, teaches a post that structurally acts as stop (“one end of the pin 310 may include a head to act as a stop…while the opposite end is coupled to the clevis” [0071], and hence serves as a stop post). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera in view of Jaworek with the stop stop as taught by Williams, such that the discrete frame comprises a stop and limits the rotational range of motion of the device to ensure a smaller margin of error during operation. 
Regarding a joint post, Cabrera does not state a joint post; however, Hess, which teaches a jointed surgical instrument and thus exists in the applicant’s field of endeavor, states a socket ([0057]). It would be obvious for one of ordinary skill in the art to modify the device of Cabrera such that the posts of Cabrera mate with the sockets of Hess to form a joint post, allowing for a stable, secure engagement at the respective distal and proximal mating points.
Cabrera in view of Jaworek in view of Williams in view of Hess does not explicitly detail the alignment of stop and joint posts; however, it would be obvious to one of ordinary skill in the art to juxtapose the stop and joint posts (i.e. wherein they interleave each other) such that they are rotationally aligned (they lie upon the same rotational plane, the junction of the two clevises in order to allow smooth joint motion and also to prevent over-rotation with a discrete, balanced part.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera, further in view of Jaworek, further in view of Williams, further in view of Manzo.
Regarding claim 16, Cabrera teaches an instrument and sheath but does not teach wherein the instrument further comprises a sheath (insulating cover 260, Fig. 2A, [0021]) that extends over the proximal clevis and the distal clevis (wrist comprising distal and proximal clevis 230 and 220, Fig. 2B, [0023]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the sheath of Manzo with the frame configuration of Cabrera in order to block the sheath from being pinched between surfaces of the proximal clevis and the distal clevis, to ensure smooth rotation of the wrist.

Regarding claim 17, Cabrera teaches an instrument but does not teach a sheath. Manzo teaches wherein the sheath is formed of an elastomeric material (“Cover 260 can be made of rubber, silicone, or another flexible insulating material” [0022]). It would have been obvious to one of ordinary skill in the art to combine the instrument of Cabrera with the elastomeric sheath of Manzo in order that the sheath can be flexibly move with the rotation of the wrist.

Claim(s) 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera, further in view of Jaworek, further in view of Williams, further in view of Manzo, further in view of Livneh (US 20120232338 A1). 

Regarding claims 23 and 24, while Cabrera in view of supporting references discloses the proximal and distal joint post configured to mate with the socket in the proximal and distal clevis, it does not disclose a proximal and distal ball end. However, Livneh, which discloses a jointed surgical instrument and thus exists in the applicant’s field of endeavor, discloses a proximal and distal ball end configured to mate with the socket in the proximal and distal clevis (“The clevis member 1108 may include a ball-shaped member 1124 formed on a proximal end 1126 thereof, the intended purpose of which will be described herein, ([0055])). It would be obvious to one of ordinary skill in the art to combine the ball end disclosed by Livneh with the joint posts disclosed by Cabrera and supporting references, on both the proximal and distal side of the joint, such that rotational motion of the collective joint is further enabled. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792      

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792